EXHIBIT 10.21

 

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” FOR U.S. FEDERAL INCOME
TAX PURPOSES. THE ISSUER WILL MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE: (1) THE
ISSUE PRICE AND ISSUE DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE, (3) THE YIELD TO MATURITY OF THE NOTE, AND (4) ANY OTHER
INFORMATION REQUIRED TO BE MADE AVAILABLE BY U.S. TREASURY REGULATIONS UPON
RECEIVING A WRITTEN REQUEST FOR SUCH INFORMATION AT THE FOLLOWING ADDRESS: 590
MADISON AVENUE, 21ST FLOOR, NEW YORK, NEW YORK 10022.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT
AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF
AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL, IN A FORM ACCEPTABLE TO THE MAKER, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER SAID ACT.

 

Principal Amount: $714,285.71 Issue Date: April, 2019

Purchase Price: $650,000.00

Original Issue Discount: $64,285.71

 

 

SECURED CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, 1847 HOLDINGS LLC, a Delaware limited liability company
(“EFSH”), 1847 GOEDEKER HOLDCO INC., a Delaware corporation and majority-owned
subsidiary of EFSH (“Holdco”), and 1847 GOEDEKER INC. a Delaware corporation and
wholly-owned subsidiary of Holdco (“GI” and with EFSH and Holdco, collectively
hereinafter called “Borrower”) jointly and severally hereby promises to pay to
the order of LEONITE CAPITAL, LLC, a Delaware limited liability company, or
registered assigns (the “Holder”) the principal sum of Seven Hundred Fourteen
Thousand Two Hundred Eighty-Five and 71/100 Dollars ($714,285.71) (the
“Principal Amount”), together with interest on the Principal Amount at the rate
of the greater of (i) twelve percent (12%) per annum and (ii) the prime rate as
set forth in the Wall Street Journal on the date hereof plus six and one-half
percent (6.5%) guaranteed over the holding period (the “Stated Rate”) on the
unconverted Principal Amount, on the dates set forth below or upon acceleration
or otherwise, as set forth herein (the “Note”). The consideration to the
Borrower for this Note is Six Hundred Fifty Thousand Dollars ($650,000.00) (the
“Consideration”). Holder shall pay the Consideration on the Issue Date. The
maturity date (“Maturity Date”) shall be twelve (12) months from the Issue Date
(the “Term”). The principal sum, as well as any accrued and unpaid interest and
other fees shall be due and payable in accordance with the payment terms set
forth in Article I herein. Subject to Section 5.8 below, this Note may not be
prepaid in whole or in part except as otherwise explicitly set forth herein. Any
amount of principal, interest, other amounts due hereunder or penalties on this
Note, which is not paid by the Maturity Date, shall bear interest at the lesser
of the rate of twenty four percent (24%) per annum or the maximum legal amount
permitted by law, from the due date thereof until the same is paid (“Default
Interest”). Interest shall commence accruing on the date that the Note is fully
paid and shall be computed on the basis of a 365-day year and the actual number
of days elapsed. All payments due hereunder shall be made in lawful money of the
United States of America. All payments shall be made at such address as the
Holder shall hereafter give to the Borrower by written notice made in accordance
with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a business day, the same shall
instead be due on the next succeeding day which is a business day and, in the
case of any interest payment date which is not the date on which this Note is
paid in full, the extension of the due date thereof shall not be taken into
account for purposes of determining the amount of interest due on such date. As
used in this Note, the term “business day” shall mean any day other than a
Saturday, Sunday or a day on which commercial banks in the city of New York, New
York are authorized or required by law or executive order to remain closed.

 

  1

   



 

This Note carries an original issue discount of $64,285.71 (the “OID”), to cover
the Holder’s legal fees, accounting fees, due diligence fees, monitoring, and/or
other transactional costs incurred in connection with the purchase and sale of
the Note, which is included in the principal balance of this Note. Thus, the
purchase price of this Note shall be $650,000.00, computed as follows: The
Principal Amount minus the OID.

 

It is further acknowledged and agreed that the Principal Amount owed by Borrower
under this Note shall be increased by the amount of all reasonable expenses
incurred by the Holder in connection with the enforcement of this Note. All such
expenses shall be deemed added to the Principal Amount hereunder to the extent
such expenses are paid by the Holder.

 

This Note shall be a senior secured obligation of EFSH and a subordinated
secured obligation of Holdco and GI, with, except as expressly provided in the
Security and Pledge Agreement (as defined below) a first priority security
interest over all current and future Indebtedness of EFSH and a third priority
over all current and future Indebtedness (as defined below) of Holdco and GI.
The obligations of the Borrower under this Note are secured pursuant to the
terms of the security and pledge agreement (the “Security and Pledge Agreement”)
by and between the Borrower and the Holder.

 

This Note is issued by the Borrower to the Holder pursuant to the terms of that
certain Securities Purchase Agreement (the “Purchase Agreement”), dated as of
the Issue Date. Each capitalized term used herein, and not otherwise defined,
shall have the meaning ascribed thereto in the Purchase Agreement. As used
herein, the term “Trading Day” means any day that the Common Shares are listed
for trading or quotation on the OTCQB, or any other exchanges or electronic
quotation systems on which the Common Shares are then traded (as defined in the
Purchase Agreement).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders or members, as applicable, of Borrower and will not
impose personal liability upon the holder thereof.

 



  2

   



 

The following additional terms shall also apply to this Note:

 

ARTICLE I. PAYMENTS

 

1.1 Payments.

 

(a) Maturity. The Principal Amount ($714,285.71), as well as any accrued and
unpaid interest, penalties, if any, and other fees relating to the Note, shall
be due and payable on the Maturity Date.

 

(b) Monthly Payments.

 

Beginning on May 5, 2019 (the “Initial Monthly Payment Date”) and on the same
day of each and every calendar month thereafter throughout the term of this Note
(the “Monthly Payment Dates”), Borrower shall make monthly payments of interest
only due under this Note to the Holder at the Stated Rate as set forth above
(each, a “Monthly Payment Amount”).

 

(c) Payments from Future Funding Sources. The Borrower shall pay to the Holder
on an accelerated basis, any outstanding Principal Amount of the Note, along
with accrued, but unpaid interest, from the sources of capital below, it being
acknowledged and agreed by Holder that Borrower shall have the right to make
Bona Fide payments to vendors with Common Shares:

 



 

(1) Future Financing Proceeds – one hundred percent (100%) of the net cash
proceeds of any future financings by EFSH, but not its subsidiaries, whether
debt or equity, or any other financing proceeds, such as cash advances,
royalties or earn-out payments provided, however, that this provision is not
applicable if the transaction generating the future financing proceeds has a
specific use of proceeds requirement that such proceeds are to be used
exclusively to purchase the assets or equity of an unaffiliated business and the
proceeds are used accordingly; and

 

 

 

 

(2) Other Future Receipts - all net proceeds from any sale of assets of Borrower
or any of its subsidiaries other than sales of assets in the ordinary course of
business of the Borrower or its subsidiaries or receipt by Borrower or any of
its subsidiaries of any tax credits, subject to rights of Goedeker Television,
Inc. (the “Seller”), or other financing sources of the Borrower (including its
subsidiaries) existing prior to the date of this Note and set forth on Schedule
1.1(b).



 

(d) Subsidiary Sale. The Borrower shall pay to the Holder on an accelerated
basis, any outstanding Principal Amount of the Note, along with accrued, but
unpaid interest, from the net proceeds to the Borrower resulting from the sale
of any assets outside of the ordinary course of business or securities in any
subsidiary, including but not limited to, 1847 Neese, Inc. (“1847 Neese”).

 

  3

   



 

(e) Prepayment. Unless an Event of Default shall occur, Borrower shall have the
right to prepay the Principal Amount, as well as any accrued and unpaid
interest, at any time prior to the Maturity Date at 115% of the Principal
Amount; provided, however, that if the prepayment is the result of any of the
occurrence of any of the transactions described in 1.1(c) or (d) then such
prepayment shall be the unpaid Principal Amount, plus accrued and unpaid
interest and other amounts due but without the penalty or premium set forth in
this subsection (e).

 

ARTICLE II. CONVERSION RIGHTS

 

2.1 Conversion Right. The Holder shall have the right at any time, at the
Holder’s option to convert all or any part of the outstanding and unpaid
principal amount and accrued and unpaid interest of this Note into fully paid
and non-assessable Common Shares of EFSH or other securities into which such
Common Shares shall hereafter be changed or reclassified (each, a “Conversion
Share”) at the conversion price (the “Conversion Price”) determined as provided
herein (a “Conversion”); provided, however, that in no event shall the Holder be
entitled to convert any portion of this Note in excess of that portion of this
Note upon conversion of which the sum of (1) the number of Common Shares
beneficially owned by the Holder and its affiliates (other than Common Shares
which may be deemed beneficially owned through the ownership of the unconverted
portion of the Note or the unexercised or unconverted portion of any other
security of EFSH subject to a limitation on conversion or exercise analogous to
the limitations contained herein, and, if applicable, net of any shares that may
be deemed to be owned by any person not affiliated with the Holder who has
purchased a portion of the Note from the Holder) and (2) the number of Common
Shares issuable upon the conversion of the portion of this Note with respect to
which the determination of this proviso is being made, would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding Common Shares. For purposes of the proviso to the immediately
preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and Regulations 13D-G thereunder, except as otherwise provided in clause
(1) of such proviso, provided, further, however, that the limitations on
conversion may be waived (up to a maximum of 9.99%) by the Holder upon, at the
election of the Holder, not less than 61 days’ prior notice to EFSH, and the
provisions of the conversion limitation shall continue to apply until such 61st
day (or such later date, as determined by the Holder, as may be specified in
such notice of waiver). The number of Common Shares to be issued upon each
conversion of this Note shall be determined by dividing the Conversion Amount
(as defined below) by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A
(the “Notice of Conversion”), delivered to EFSH by the Holder in accordance with
Section 2.4 below; provided that the Notice of Conversion is submitted by
facsimile or e-mail (or by other means resulting in, or reasonably expected to
result in, notice) to EFSH before 6:00 p.m., New York, New York time on such
conversion date (the “Conversion Date”). The term “Conversion Amount” means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Holder’s option,
accrued and unpaid interest; provided, however, that at the option of Holder,
the accrued and unpaid interest can be converted prior to any other amounts
under the Note, if any, on such principal amount at the interest rates provided
in this Note to the Conversion Date plus (3) at the Holder’s option, Default
Interest, if any, on the amounts referred to in the immediately preceding
clauses (1) and/or (2) plus (4) the Holder’s expenses relating to a Conversion,
plus (5) at the Holder’s option, any amounts owed to the Holder pursuant to
Sections 2.3 and 2.4(g) hereof.

 

  4

   



 

2.2 Conversion Price.

 

(a) Calculation of Conversion Price. The Conversion Price shall be $1.00 per
share (the “Fixed Conversion Price”) (subject to adjustment as further described
herein); provided that at any time after any Event of Default (as defined
herein) under this Note, the Conversion Price shall immediately be equal to the
lesser of (i) the Fixed Conversion Price less forty percent (40%); and (ii) the
lowest weighted average price of the Common Shares during the twenty-one (21)
consecutive Trading Day period immediately preceding the Trading Day that the
Borrower receives a Notice of Conversion or (iii) the discount to market based
on subsequent financings with other investors. Holder agrees that, should an
Event of Default occur and Holder desires to convert at the price set forth in
subsection (ii) above, it shall provide EFSH with ninety (90) days prior written
notice of its desire to convert and EFSH shall have the opportunity during such
ninety (90) day period to cure the Event of Default. If such Event of Default
shall be cured during the ninety (90) day period, Holder shall not have the
right to convert under subsection (ii) above.

 

(b) Fixed Conversion Price Adjustments.

 

(1) Common Share Distributions and Splits. If EFSH, at any time while this Note
is outstanding: (i) pays a distribution on its Common Shares or otherwise makes
a distribution or distributions payable in Common Shares on its Common Shares;
(ii) subdivides outstanding Common Shares into a larger number of shares; or
(iii) issues, in the event of a reclassification of shares of Common Shares, any
Common Shares of EFSH, then the Fixed Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of Common Shares (excluding
any treasury shares of EFSH) outstanding immediately before such event and of
which the denominator shall be the number of Common Shares outstanding
immediately after such event. A similar equitable adjustment shall be made in
the case of a reverse split or other combination of outstanding Common Shares
into a fewer number of outstanding Common Shares.

 

(2) Fundamental Transaction. If, at any time while this Note is outstanding, (i)
EFSH effects any merger or consolidation of EFSH with or into another person,
(ii) EFSH effects any sale of all or substantially all of its assets in one
transaction or a series of related transactions, (iii) any tender offer or
exchange offer (whether by EFSH or another person) is completed pursuant to
which holders of Common Shares are permitted to tender or exchange their shares
for other securities, cash or property, or (iv) EFSH effects any
reclassification of the Common Shares or any compulsory share exchange pursuant
to which the Common Shares are effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
then, upon any subsequent conversion of this Note, the Holder shall have the
right to receive, for each Conversion Share that would have been issuable upon
such conversion immediately prior to the occurrence of such Fundamental
Transaction, the same kind and amount of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Fundamental
Transaction if it had been, immediately prior to such Fundamental Transaction,
the holder of 1 Common Share (the “Alternate Consideration”). For purposes of
any such conversion, the determination of the Fixed Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of 1 Common Share in such
Fundamental Transaction, and EFSH shall apportion the Fixed Conversion Price
among the Alternate Consideration in a reasonable manner reflecting the relative
value of any different components of the Alternate Consideration.

 

  5

   



 

(3) Anti-dilution Adjustment. If at any time while this Note is outstanding,
EFSH sells or grants (or has sold or granted, as the case may be) any option to
purchase or sells or grants any right to reprice, or otherwise disposes of or
issues (or has sold or issued, as the case may be, or announces any sale, grant
or any option to purchase or other disposition), any Common Shares or other
securities convertible into, exercisable for or otherwise entitled the any
person or entity the right to acquire Common Shares at an effective price per
share that is lower than the then Fixed Conversion Price (such lower price, the
“Base Conversion Price” and such issuances, collectively, a “Dilutive Issuance”)
(it being agreed that if the holder of the Common Shares or other securities so
issued shall at any time, whether by operation of purchase price adjustments,
reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive Common Shares at an effective price
per share that is lower than the Fixed Conversion Price, such issuance shall be
deemed to have occurred for less than the Conversion Price on such date of the
Dilutive Issuance, and the Base Conversion Price shall then be adjusted to equal
the lowest of such issuance price), then the Fixed Conversion Price shall be
reduced to a price equal the Base Conversion Price as it may be adjusted as
provided for above. Such adjustment shall be made whenever such Common Shares or
other securities are issued. Notwithstanding the foregoing, no adjustment will
be made under this Section 2.2(b)(4) in respect of an Exempt Issuance. For
purposes of this Section 2.2(b)(4) an “Exempt Issuance” means an issuance of
Common Shares or other securities convertible into or exercisable or
exchangeable for Common Shares (i) upon the exercise or exchange of any
securities issued hereunder under the Warrants and/or other securities
exercisable or exchangeable for or convertible into Common Shares issued and
outstanding on the date of this Note, (ii) to employees or directors of, or
consultants or advisors to, EFSH or any of its subsidiaries pursuant to a plan,
agreement or arrangement approved by the Board of Directors of EFSH, (iii) to
banks, equipment lessors or other financial institutions, or to real property
lessors, pursuant to a debt financing, equipment leasing or real property
leasing transaction approved by the Board of Directors of EFSH, (iv) to
suppliers or third party service providers in connection with the provision of
goods or services pursuant to transactions approved by the Board of Directors of
EFSH, (v) pursuant to the acquisition of another corporation or other entity by
EFSH by merger, purchase of substantially all of the assets or other
reorganization or pursuant to a joint venture agreement, provided that such
issuances are approved by the Board of Directors of EFSH, (vi) to third parties
in connection with collaboration, technology license, development, marketing or
other similar agreements or strategic partnerships approved by the Board of
Directors of EFSH, or (vii) shares with respect to which the Holder waives its
anti-dilution rights granted hereby; provided, however, that any such issuance
described in (iii) through (vi) shall only be to a person (or to the equity
holders of a person) which is, itself or through its subsidiaries, an employee,
director, consultant or advisor, in the case of (ii) above, or an operating
company or an owner of an asset in a business synergistic with the business of
EFSH in the case of (iii) through (vi) above and shall provide to EFSH
additional benefits in addition to the investment of funds, but in none of (ii)
through (vi) above shall not include a transaction in which EFSH is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities. In the event of an issuance of
securities involving multiple tranches or closings, any adjustment pursuant to
this Section 2.2(b)(4) shall be calculated as if all such securities were issued
at the initial closing.

 

  6

   



 

(4) Notice to the Holder. Whenever the Conversion Price is adjusted pursuant to
any provision of this Section 2.2(b), EFSH shall within two (2) business days
deliver to the Holder a notice setting forth the Fixed Conversion Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

 

2.3 Authorized Shares. EFSH covenants that during the period the conversion
right exists, EFSH will reserve from its authorized and unissued Common Shares a
sufficient number of shares, free from preemptive rights, to provide for the
issuance of Common Shares upon the full conversion of this Note and exercise of
the Warrants. EFSH is required at all times to have authorized and reserved five
(5) times the number of shares that is actually issuable upon full conversion of
the Note (based on the Conversion Price of the Note in effect from time to time,
which, if cannot be determined shall be estimated in good faith by EFSH) it
being acknowledged and agreed by the parties that for the initial issuance of
the Note 3,571,428 of Common Shares is sufficient and will be reserved (the
“Reserved Amount”). The Reserved Amount shall be increased from time to time in
accordance with EFSH’s obligations hereunder. EFSH represents that upon
issuance, such shares will be duly and validly issued, fully paid and
non-assessable. In addition, if EFSH shall issue any securities or make any
change to its capital structure which would change the number of Common Shares
into which the Note shall be convertible at the then current Conversion Price,
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of Common Shares authorized and reserved, free from
preemptive rights, for conversion of the outstanding Note, including but not
limited to authorizing additional shares or effectuating a reverse split. EFSH
(i) acknowledges that it has irrevocably instructed its transfer agent by
letter, a copy of which is attached hereto as Exhibit B to issue certificates
for the Common Shares issuable upon conversion of this Note and exercise of the
Warrants, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
Common Share certificates to execute and issue the necessary certificates for
Common Shares in accordance with the terms and conditions of this Note.

 

If, at any time EFSH does not maintain the Reserved Amount it will be considered
an Event of Default under Section 3.2 of the Note.

 

2.4 Method of Conversion.

 

(a) Mechanics of Conversion. Subject to Section 2.1, this Note may be converted
by the Holder in whole or in part, at any time on or after the Maturity Date, by
(A) submitting to EFSH a Notice of Conversion (by facsimile, e-mail or other
reasonable means of communication dispatched on the Conversion Date prior to
4:00 p.m., New York, New York time) and (B) subject to Section 2.4(b),
surrendering this Note at the principal office of EFSH.

 

  7

   



 

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
EFSH unless the entire unpaid principal amount of this Note is so converted. The
Holder and EFSH shall maintain records showing the principal amount so converted
and the dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and EFSH, so as not to require physical surrender of
this Note upon each such conversion. In the event of any dispute or discrepancy,
such records of EFSH shall, prima facie, be controlling and determinative in the
absence of manifest error. The Holder and any assignee, by acceptance of this
Note, acknowledge and agree that, by reason of the provisions of this paragraph,
following conversion of a portion of this Note, the unpaid and unconverted
principal amount of this Note represented by this Note may be less than the
amount stated on the face hereof.

 

(c) Payment of Taxes. EFSH shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issue and delivery of Common
Shares or other securities or property on conversion of this Note in a name
other than that of the Holder (or in street name), and EFSH shall not be
required to issue or deliver any such shares or other securities or property
unless and until the person or persons (other than the Holder or the custodian
in whose street name such shares are to be held for the Holder’s account)
requesting the issuance thereof shall have paid to EFSH the amount of any such
tax or shall have established to the satisfaction of Borrower that such tax has
been paid.

 

(d) Delivery of Common Shares Upon Conversion. Upon receipt by EFSH from the
Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 2.4, EFSH shall issue and deliver or cause to be
issued and delivered to or upon the order of the Holder certificates for Common
Shares issuable upon such conversion by the end of the next business day after
such receipt (the “Deadline”) (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.

 

(e) Obligation of EFSH to Deliver Common Shares. Upon receipt by EFSH of a
Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Shares issuable upon such conversion, the outstanding principal
amount and the amount of accrued and unpaid interest on this Note shall be
reduced to reflect such conversion, and, unless EFSH defaults on its obligations
under this Article II, all rights with respect to the portion of this Note being
so converted shall forthwith terminate except the right to receive the Common
Shares or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, EFSH’s obligation to issue and deliver the certificates for Common
Shares shall be absolute and unconditional, irrespective of the absence of any
action by the Holder to enforce the same, any waiver or consent with respect to
any provision thereof, the recovery of any judgment against any person or any
action to enforce the same, any failure or delay in the enforcement of any other
obligation of EFSH to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder of any obligation to EFSH, and irrespective of any other circumstance
which might otherwise limit such obligation of EFSH to the Holder in connection
with such conversion. The Conversion Date specified in the Notice of Conversion
shall be the Conversion Date so long as the Notice of Conversion is received by
EFSH before 9:00 p.m., New York, New York time, on such date.

 

  8

   



 

(f) Delivery of Common Shares by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Shares issuable upon conversion,
provided EFSH is participating in the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer (“FAST”) program, upon request of the Holder and
its compliance with the provisions contained in Section 2.1 and in this Section
2.4, EFSH shall use its best efforts to cause its transfer agent to
electronically transmit the Common Shares issuable upon conversion to the Holder
by crediting the account of Holder’s Prime Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system.

 

(g) Failure to Deliver Common Shares Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Shares
issuable upon conversion of this Note is not delivered by the fifth (5th)
Trading Day following the Deadline (other than a failure due to the
circumstances described in Section 2.3 above, which failure shall be governed by
such Section) EFSH shall pay to the Holder $500 per day in cash, for each day
beyond the Deadline that EFSH fails to deliver such Common Shares. Such cash
amount shall be paid to Holder by the fifth day of the month following the month
in which it has accrued or, at the option of the Holder (by written notice to
EFSH by the first day of the month following the month in which it has accrued),
shall be added to the principal amount of this Note, in which event interest
shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common Shares in
accordance with the terms of this Note. EFSH agrees that the right to convert is
a valuable right to the Holder, and as such, EFSH will not take any actions to
hamper, delay or prevent any Holder conversion of the Note. The damages
resulting from a failure, attempt to frustrate, interference with such
conversion right are difficult if not impossible to qualify. Accordingly, the
parties acknowledge that the liquidated damages provision contained in this
Section 2.4(g) are justified.

 

(h) Brokerage Account Restrictions. If the Common Shares issued upon conversion
of this Note cannot be delivered to a brokerage account due to the low trading
price of the Common Shares as a result of restrictions imposed by such
depository, EFSH agrees to take such action, including a reverse share split,
required to remove any restrictions on depositing the Common Shares into a
brokerage account or required to satisfy any requirements for deposit of the
Common Shares into such brokerage account.

 

2.5 Concerning the Common Shares. The Common Shares issuable upon conversion of
this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) EFSH or
its transfer agent shall have been furnished with an opinion of counsel (which
opinion shall be in form, substance and scope customary for opinions of counsel
in comparable transactions) to the effect that the shares to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration or (iii) such shares are sold or transferred pursuant to Rule 144
under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of EFSH who agrees to
sell or otherwise transfer the shares only in accordance with this Section 2.5
and who is an Accredited Investor. Except as otherwise provided (and subject to
the removal provisions set forth below), until such time as the Common Shares
issuable upon conversion of this Note have been registered under the Act or
otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for Common Shares issuable upon conversion of this Note that
has not been so included in an effective registration statement or that has not
been sold pursuant to an effective registration statement or an exemption that
permits removal of the legend, shall bear a legend substantially in the
following form, as appropriate:

 

  9

   



 



 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



 

The legend set forth above shall be removed and EFSH shall issue to the Holder a
new certificate therefore free of any transfer legend if (i) EFSH or its
transfer agent shall have received an opinion of counsel, in form, substance and
scope customary for opinions of counsel in comparable transactions, to the
effect that a public sale or transfer of such Common Shares may be made without
registration under the Act, which opinion shall be accepted by EFSH (which
acceptance shall be subject to and conditioned on any requirements, if any, of
the its transfer agent, the exchange on which EFSH is then trading or other
applicable laws, rules or regulations) so that the sale or transfer is effected
or (ii) in the case of the Common Shares issuable upon conversion of this Note,
such security is registered for sale by the Holder under an effective
registration statement filed under the Act or otherwise may be sold pursuant to
Rule 144 without any restriction as to the number of securities as of a
particular date that can then be immediately sold. In the event that EFSH does
not accept the opinion of counsel provided by the Holder with respect to the
transfer of Securities pursuant to an exemption from registration, such as Rule
144 or Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to Section 4.2 of the Note; provided that notwithstanding the
foregoing, if EFSH is legally unable to accept such opinion as a result of any
of EFSH’s transfer agent requirements, the requirements of the exchange on which
EFSH is then traded, or other applicable laws, rules or regulations EFSH’s
non-acceptance shall not be an Event of Default.

 

  10

   



 

Status as Shareholder. Upon submission of a Notice of Conversion by a Holder,
(i) the shares covered thereby (other than the shares, if any, which cannot be
issued because their issuance would exceed such Holder’s allocated portion of
the Reserved Amount or Maximum Share Amount) shall be deemed converted into
Common Shares and (ii) the Holder’s rights as a Holder of such converted portion
of this Note shall cease and terminate, excepting only the right to receive
certificates for such Common Shares and to any remedies provided herein or
otherwise available at law or in equity to such Holder because of a failure by
EFSH to comply with the terms of this Note. Notwithstanding the foregoing, if a
Holder has not received certificates for all Common Shares prior to the tenth
(10th) business day after the expiration of the Deadline with respect to a
conversion of any portion of this Note for any reason, then (unless the Holder
otherwise elects to retain its status as a holder of Common Shares by so
notifying EFSH) the Holder shall regain the rights of a Holder of this Note with
respect to such unconverted portions of this Note and EFSH shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 2.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 2.3) for EFSH’s failure to convert this Note.

 

ARTICLE III. RANKING, CERTAIN COVENANTS AND POST CLOSING OBLIGATIONS

 

3.1 Warrants. EFSH shall issue to the Holder warrants (the “Warrants”)
exercisable for 200,000 Common Shares. The Warrants shall have a term of five
(5) years, be exercisable at a price of $1.25 per share and shall contain
full-ratchet anti-dilution protection provisions. Notwithstanding the foregoing,
no exercise adjustment shall be made with respect to any Exempt Issuance.

 

3.2 Equity Interest. Borrower shall issue to Holder a 7.5% non-dilutable
interest in Holdco.

 

3.3 Distributions on Common Shares. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on the Common
Shares (or other capital securities of the Borrower) other than dividends on
Common Shares solely in the form of additional Common Shares or (b) directly or
indirectly or through any subsidiary make any other payment or distribution in
respect of Common Shares (or other securities representing its capital) except
for distributions that comply with Section 3.7 below.

 

  11

   



 

3.4 Restrictions on Variable Rate Transactions. Unless approved by the Holder,
Borrower and each subsidiary shall not enter into an agreement to effect any
sale of securities involving, or convert any securities previously issued under,
a Variable Rate Transaction. The term “Variable Rate Transaction” means a
transaction in which Borrower or any subsidiary (i) issues or sells any
convertible securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the Common Shares at any time after the initial issuance of such
convertible securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such convertible securities or upon the occurrence of specified or contingent
events directly or indirectly related to the business of Borrower or the
subsidiary, as the case may be, or the market for the Common Shares, other than
pursuant to a customary “weighted average” anti-dilution provisions, or (ii)
enters into any agreement (including, without limitation, an “equity line of
credit” or an “at-the-market offering”) whereby Borrower or any subsidiary may
sell securities at a future determined price (other than standard and customary
“preemptive” or “participation” rights). The Holder shall be entitled to obtain
injunctive relief against Borrower and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages.

 

3.5 Restrictions on Certain Transactions. So long as the Borrower shall have any
obligation under this Note and unless approved by the Holder, the Borrower shall
not (a) change the nature of its business; or (b) sell, divest, change the
structure of any material assets of the Borrower or any subsidiary other than in
the ordinary course of business.

 

3.6 Sale of Assets; Issuance of Equity or Debt. Should Borrower sell any
material assets, issue any equity or debt, Borrower shall use the net proceeds
of any such sale to repay the Note.

 

3.7 Restriction on Common Share Repurchases. So long as the Borrower shall have
any obligation under this Note, Borrower shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any Common Shares (or other securities representing its
capital) of Borrower or any warrants, rights or options to purchase or acquire
any such shares; except for the repurchase of shares at a nominal price in
connection with rights under an agreement with an employee or consultant of the
Borrower whose shares have been forfeited as a result of such employee or
consultant’s ceasing to provide services to the Borrower.

 

3.8 Use of Proceeds. Borrower agrees to use the proceeds of the Consideration
solely for the purchase of the assets of the Seller pursuant to that certain
Asset Purchase Agreement, dated as of the date hereof (the “Acquisition
Agreement”), between GI and the Seller.

 

  12

   



 

3.9 Ranking and Security. The obligations of Borrower under this Note shall
constitute a first priority security interest and rank senior with respect to
any and all Indebtedness existing prior to or incurred as of or following the
Issue Date except for Indebtedness (i) in favor of the Seller arising under the
9% Subordinated Promissory Note, dated as of the date hereof, by GI in favor of
the Seller (the “Seller Debt”), (ii) the senior revolving credit facility
arising under that certain Loan and Security Agreement, dated as of the date
hereof, between GI and Burnley Capital LLC (the “Burnley Debt”), (iii) the term
loan facility arising under that certain Loan and Security Agreement, dated as
of the date hereof, between GI and Small Business Community Capital, L.P. (the
“SBCC Debt”), and (iv) the existing senior debt (or any replacement debt of
equal amount) at the Borrower’s subsidiary, Neese, Inc. (such Indebtedness
described in clauses (i), (ii) (iii) and (iv) being the “Senior Indebtedness”).
The obligations of the Borrower under this Note are secured pursuant to the
Security and Pledge Agreement and the General Security Agreement. So long as the
Borrower shall have any obligation under this Note, the Borrower shall not
(directly or indirectly through any subsidiary or affiliate) incur or suffer to
exist or guarantee any Indebtedness (other than the Senior Indebtedness) that is
senior to or pari passu with (in priority of payment and performance) the
Borrower’s obligations hereunder. As used herein, the term “Indebtedness” means
(a) all indebtedness of the Borrower for borrowed money or for the deferred
purchase price of property or services, including any type of letters of credit,
but not including deferred purchase price obligations in place as of the Issue
Date or obligations to trade creditors incurred in the ordinary course of
business, (b) all obligations of the Borrower evidenced by notes, bonds,
debentures or other similar instruments, (c) purchase money indebtedness
hereafter incurred by the Borrower to finance the purchase of fixed or capital
assets, including all capital lease obligations of the Borrower which do not
exceed the purchase price of the assets funded, (d) all guarantee obligations of
the Borrower in respect of obligations of the kind referred to in clauses (a)
through (c) above that the Borrower would not be permitted to incur or enter
into, and (e) all obligations of the kind referred to in clauses (a) through (d)
above that the Borrower is not permitted to incur or enter into that are secured
and/or unsecured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured and/or unsecured by) any lien or
encumbrance on property (including accounts and contract rights) owned by the
Borrower, whether or not the Borrower has assumed or become liable for the
payment of such obligation.

 

3.10 Further Investment. For a period of twelve (12) months after the date
hereof, Holder shall have the right to participate in any future offering by the
Borrower up to the Principal Amount.

 

3.11 Restrictions on Merchant Cash Advance Transactions. So long as Borrower has
any obligations under this Note, it shall not enter into a merchant cash advance
transaction in which it sells future receivables at a discount or a
substantially similar transaction.

 



  13

   



 

3.12 Subordination Provisions. For the avoidance of doubt, the Holder shall have
(A) a senior secured, first priority security interest in (i) the shares of
Holdco owned by EFSH and (ii) the shares of 1847 Neese owned by EFSH, and (B) a
third priority security interest in all of the assets of GI that is subordinate
to the prior rights of the Senior Indebtedness. Without limiting the generality
of the foregoing, the Holder agrees to subordinate its rights under this Note to
the prior rights of the Senior Indebtedness as follows:

 

(a) All claims of the Holder to principal, interest and any other amounts at any
time owed under this Note (collectively, “Junior Indebtedness”) is hereby
expressly subordinated in right of payment, as herein set forth, to the prior
payment in full of all Senior Indebtedness. No payment under Junior Indebtedness
shall be made by the Borrower, nor shall the Holder exercise any remedies under
the Junior Indebtedness (including taking any legal action (whether judicial or
otherwise) to collect the Junior Indebtedness), if, at the time of such payment,
exercise or immediately after giving effect thereto, (i) there shall exist any
material “Default” or “Event of Default” under any agreements governing any of
the Senior Indebtedness or (ii) the maturity of any of the Senior Indebtedness
has been accelerated and such acceleration has not been waived or such Senior
Indebtedness has not been paid in full; provided, however, that (x) in the event
that the holder of any Senior Indebtedness accelerates such Senior Indebtedness,
then the Holder may accelerate the indebtedness evidenced by this Note, and (y)
if the Borrower is permitted under the terms of the Senior Indebtedness to pay
an amount due and owing under this Note and fails to make such payment, then so
long as the terms of the Senior Indebtedness do not prohibit such action, the
Holder may exercise its rights to be paid such amount, but only such amount (and
Holder shall not be permitted to accelerate hereunder).

 

(b) Upon any payment or distribution of assets of the Borrower of any kind or
character, whether in cash, property or securities, to creditors upon any
dissolution or winding up or total or partial liquidation or reorganization of
the Borrower, whether voluntary or involuntary or in bankruptcy, insolvency,
receivership or other proceedings, all Senior Indebtedness of the Borrower shall
first be paid in full, or payment thereof provided for in money, before any
payment is made under Junior Indebtedness; and upon any such dissolution or
winding up or liquidation or reorganization, any distribution of assets of the
Borrower of any kind or character, whether in cash, property or securities, to
which the Holder as holder of the Junior Indebtedness would be entitled except
for the provisions hereof, shall be paid by the Borrower or by any receiver,
trustee in bankruptcy, liquidating trustee, agent or other person making such
payment or distribution, or by the Holder if received by Holder, directly to the
holder of the Senior Indebtedness, or its representatives, to the extent
necessary to pay all such Senior Indebtedness in full, in money, after giving
effect to any concurrent prepayment or distribution to or for the benefit of the
holders of such Senior Indebtedness, before any payment or distribution is made
to the Holder with respect to the Junior Indebtedness.

 

(c) If the holders of the Senior Indebtedness in good faith believe Holder may
fail to timely file a proof of claim in any such proceeding, the holder(s) of
the Senior Indebtedness may do so for Holder.

 

(d) In the event that any payment or distribution of assets of the Borrower of
any kind or character, whether in cash, property or securities, prohibited by
the foregoing where the holder has actual knowledge of a Senior Indebtedness
payment default shall be received by the Holder before all the Senior
Indebtedness is paid in full, or provisions made for such payment, in accordance
with its terms, such payment or distribution shall be held for the benefit of,
and shall be paid over or delivered to, the holders of the Senior Indebtedness
or their representative or representatives, as their respective interests may
appear, for application to the payment of all the Senior Indebtedness remaining
unpaid to the extent necessary to pay all such Senior Indebtedness in full, in
money, in accordance with its terms, after giving effect to any concurrent
payment or distribution to or for the holders of such Senior Indebtedness.

 

  14

   



 

(e) The provisions hereof are solely for the purpose of defining the relative
rights of the holders of the Senior Indebtedness on the one hand and the Holder
as holder of the Junior Indebtedness on the other hand, and nothing herein shall
impair, as between the Borrower and the Holder, the obligations of the Borrower
under the Junior Indebtedness, which are unconditional and absolute. With this
in mind, notwithstanding the other provisions of this Section 3.12, if and so
long as all documents governing the Senior Indebtedness permit one of the
actions restricted by this Section 3.12, the restriction shall be waived and the
restricted action permitted hereunder.

 

(f) No right of any present or future holder of any Senior Indebtedness to
enforce the subordination as herein provided shall at any time in any way be
prejudiced or impaired by any act or failure to act on the part of the Borrower
or any act or failure to act, in good faith, by any such holder of the Senior
Indebtedness, or any noncompliance by the Borrower with the terms, provisions
and covenants hereof, regardless of any knowledge thereof any holder of the
Senior Indebtedness may have or be otherwise charged with.

 

(g) Each holder of any Senior Indebtedness, whether such Senior Indebtedness was
created or acquired before or after the issuance of this Note, shall be entitled
to rely on the subordination provisions set forth in this Note.

 

(h) Notwithstanding the provisions of this Section 3.12, the Holder shall not be
charged with knowledge of the existence of facts which would prohibit the making
of any payments on the Junior Indebtedness unless and until the holder(s) of the
Senior Indebtedness or their representatives send written notice to Holder of
same in accordance with the provisions of Section 5.2.

 

(i) Subject to the payment in full of all the Senior Indebtedness, Holder as
holder of the Junior Indebtedness shall be subrogated to the rights of the
holders of the Senior Indebtedness to receive payments or distributions of
assets of the Borrower applicable to the Senior Indebtedness until the Senior
Indebtedness shall be paid in full.

 

(j) The Holder shall confirm (in writing) the above subordination provisions if
requested by any holder of the Senior Indebtedness, and shall execute and
deliver such additional subordination agreements, consistent with the foregoing
as any holder of Senior Indebtedness may require.

 

3.13 Restrictions on Additional Indebtedness. So long as Borrower has any
obligations under this Note, Borrower will not increase its existing Senior
Indebtedness or incur additional Senior Indebtedness without the prior consent
of Holder, which such consent shall not be unreasonable withheld. For the
avoidance of doubt, the Borrower may incur up to (i) $1,500,000 in connection
with the Burnley Debt; (ii) $1,500,000 in connection with the SBCC Debt; and
(iii) $4,100,000 under the Seller Note plus up to $600,000 under the Seller earn
out.

 

  15

   



 

ARTICLE IV. EVENTS OF DEFAULT

 

It shall be considered an event of default if any of the following events listed
in this Article IV (each, an “Event of Default”) shall occur; provided, however,
that, except in the case of the Events of Default listed in Sections 4.1, 4.7,
4.10, 4.14 or 4.20 below, the Borrower shall be have five (5) business days to
cure such Event of Default unless a lesser number of days is required pursuant
to the provisions of this Article IV:

 

4.1 Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 

4.2 Failure to Reserve Shares. EFSH fails to reserve a sufficient amount of
Common Shares as required under the terms of this Note (including the
requirements of Section 2.3 of this Note) (and such breach continues for a
period of five (5) days), fails to issue Common Shares to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) Common Shares
issued to the Holder upon conversion of or otherwise pursuant to this Note as
and when required by this Note, EFSH directs its transfer agent not to transfer
or delays, impairs, and/or hinders its transfer agent in transferring (or
issuing) (electronically or in certificated form) Common Shares to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any Common Shares issued to the Holder upon conversion of or
otherwise pursuant to this Note as and when required by this Note (or makes any
written announcement, statement or threat that it does not intend to honor the
obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its
obligations shall not be rescinded in writing) for three (3) business days after
the Holder shall have delivered a Notice of Conversion. It is an obligation of
EFSH to remain current in its obligations to its transfer agent. It shall be an
event of default of this Note, if a conversion of this Note is delayed, hindered
or frustrated due to a balance owed by EFSH to its transfer agent. If at the
option of the Holder, the Holder advances any funds to EFSH’s transfer agent in
order to process a conversion, such advanced funds shall be paid by EFSH to the
Holder within five (5) business days of a demand from the Holder, either in cash
or as an addition to the balance of the Note, and such choice of payment method
is at the discretion of EFSH.

 

4.3 Breach of Covenants. Borrower, or the relevant related party, as the case
may be, breaches any material covenant, post-closing obligation or other
material term or condition contained in this Note, or in the related Warrants,
Purchase Agreement, Security and Pledge Agreement, Affidavit of Confession of
Judgment, Term Sheet or any other collateral documents (together, the
“Transaction Documents”) and such breach continues for a period of ten (10)
days.

 

4.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given
pursuant hereto or in connection herewith, shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note and the other Transaction Documents.

 

  16

   



 

4.5 Receiver or Trustee. Borrower or any subsidiary of Borrower shall make an
assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

4.6 Judgments. Any money judgment, writ or similar process shall be entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $50,000, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) days unless otherwise consented to by the
Holder.

 

4.7 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings, voluntary or involuntary, for relief under any
bankruptcy law or any law for the relief of debtors shall be instituted by or
against Borrower or any subsidiary of Borrower. With respect to any such
proceedings that are involuntary, Borrower shall have a 60 day cure period in
which to have such involuntary proceedings dismissed.

 

4.8 Delisting of Common Shares. If at any time on or after the date in which
Borrower’s Common Shares are listed or quoted on the OTCQB or an equivalent U.S.
replacement exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange, or the NYSE MKT, Borrower shall fail to maintain the
listing or quotation of the Common Shares on the OTCQB or an U.S. equivalent
replacement exchange, the Nasdaq Global Market, the Nasdaq Capital Market, the
New York Stock Exchange, or the NYSE MKT.

 

4.9 Failure to Comply with the Exchange Act. EFSH shall fail to comply with the
reporting requirements of the Exchange Act (including but not limited to
becoming delinquent in its filings), and/or EFSH shall cease to be subject to
the reporting requirements of the Exchange Act

 

4.10 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

4.11 Cessation of Operations. Any cessation of operations by the Borrower or the
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

4.12 Maintenance of Assets. The failure by Borrower to maintain any intellectual
property rights, personal, real property or other assets which are necessary to
conduct its business (whether now or in the future), to the extent that such
failure would result in a material adverse condition or material adverse change
in or affecting the business operations, properties or financial condition of
Borrower or any of its subsidiaries (a “Material Adverse Effect”).

 

  17

   



 

4.13 Financial Statement Restatement. Borrower restates any financial statements
for any date or period from two years prior to the Issue Date of this Note and
until this Note is no longer outstanding, if the result of such restatement
would, by comparison to the unrestated financial statement, have constituted a
material adverse effect on the rights of the Holder with respect to this Note.

 

4.14 Failure to Execute Transaction Documents or Complete the Transaction. The
failure of the Borrower to execute any of the Transaction Documents or to
complete the transaction for the full Principal Amount of the Note, as
contemplated by the Purchase Agreement.

 

4.15 Illegality. Any court of competent jurisdiction issues an order declaring
this Note, any of the other Transaction Documents or any provision hereunder or
thereunder to be illegal.

 

4.16 Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Borrower of any covenant or other term or condition contained in any of the
other financial instrument, including but not limited to all promissory notes,
currently issued, or hereafter issued, by the Borrower, to the Holder or any
other third party (the “Other Agreements”), after the passage of all applicable
notice and cure or grace periods, that results in a Material Adverse Effect
shall, at the option of the Holder, be considered a default under this Note, in
which event the Holder shall be entitled to apply all rights and remedies of the
Holder under the terms of this Note by reason of a default under said Other
Agreement or hereunder.

 

4.17 Variable Rate Transactions. Borrower (i) enters into a Variable Rate
Transaction (as defined below) (ii) issues Common Shares (or convertible
securities or purchase rights) pursuant to an equity line of credit of the
Borrower or otherwise in connection with a Variable Rate Transaction (whether
now existing or entered into in the future) or (iii) adjusts downward the “floor
price” at which Common Shares (or convertible securities or purchase rights) may
be issued under an equity line of credit or otherwise in connection with a
Variable Rate Transaction (whether now existing or entered into in the future).

 

4.18 Merchant Cash Advance Transactions. Borrower enters into a merchant cash
advance transaction in which it sells future receivables at a discount or a
substantially similar transaction.

 

  18

   



 

4.19 Remedies Upon Default.

 

(a) Subject to applicable cure periods specifically provided for herein, upon
the occurrence and during the continuation of any Event of Default specified in
this Article IV, exercisable through the delivery of written notice to the
Borrower by the Holder (the “Default Notice”) (provided, however, that no
Default Notice need be provided by the Holder and no notice and no cure period
shall apply in the case of the Events of Default specified in Sections 4.1, 4.2,
4.7, 4.10, 4.14), this Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount (the “Default Amount”) equal to the Principal Amount then
outstanding plus accrued interest (including any Default Interest) through the
date of full repayment. Upon an uncured Event of Default, (i) all amounts
payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived by the Borrower,
together with all costs, including, without limitation, legal fees and expenses,
of collection and (ii) the Holder shall be entitled to exercise all other rights
and remedies available at law or in equity, including, without limitation, those
set forth in Section 4.21 below. Upon an Event of Default specified in Sections
4.9, 4.13, 4.14, and 4.15 above, in addition to other remedies set forth herein,
a liquidated damages charge equal to 25% of the outstanding Principal Amount
will be assessed, either in form of a cash payment or as an addition to the
balance due under the Note, provided, however, that with respect to the
occurrence of an Event of Default specified in Sections 4.9, 4.14 or 4.15, the
Borrower shall have ninety (90) days to cure such Event of Default before such
liquidated damages charge equal to 25% of the outstanding Principal Amount
becomes due and payable to the Holder. From and during the continuance of an
Event of Default interest shall accrue hereunder at a rate equal to the lesser
of 24% and the maximum legal rate.

 

(b) Upon the occurrence and during the continuation of an Event of Default,
Borrower shall incur a monthly monitoring fee (“Monitoring Fee”) in the amount
of Five Thousand Dollars ($5,000.00) per month commencing in the month in which
the Event of Default occurs and continuing until the Event of Default is cured
in order to cover the Holder’s costs of monitoring and legal expenses and other
expenses incurred by Holder.

 

(c) Upon the occurrence and during the continuation of an Event of Default
specified in this Note, and in addition to any other right or remedy of the
Holder hereunder, under the Purchase Agreement or otherwise at law or in equity,
the Borrower hereby irrevocably authorizes and empowers Holder or its legal
counsel, each as the Borrower’s attorney-in-fact, to appear ex parte and without
notice to the Borrower to confess judgment against the Borrower for the unpaid
amount of this Note as evidenced by the Affidavit of Confession of Judgment
signed by the Borrower as of the Issue Date and to be completed by the Holder or
its counsel pursuant to the foregoing power of attorney (which power is coupled
with an interest), a copy of which is attached as Exhibit C hereto (the
“Affidavit”). The Affidavit shall set forth the amount then due hereunder, plus
attorney’s fees and cost of suit, and to release all errors, and waive all
rights of appeal. The Borrower waives the right to contest Holder’s rights under
this Article IV, including without limitation the right to any stay of execution
and the benefit of all exemption laws now or hereafter in effect. No single
exercise of the foregoing right and power to confess judgment will be deemed to
exhaust such power, whether or not any such exercise shall be held by any court
to be invalid, voidable, or void, and such power shall continue undiminished and
may be exercised from time to time as the Holder may elect until all amounts
owing on this Note have been paid in full.

 

(d) Upon the occurrence and during the continuation of an Event of Default
specified in this Note, Borrower shall not pay any management fees (the
“Management Fees”) due to 1847 Partners LLC, a Delaware limited liability
company (the “Manager”) under (i) the Management Services Agreement dated as of
the date hereof between GI and the Manager, or (ii) the Management Services
Agreement dated March 3, 2017, between 1847 Neese and the Manager, in each case
pursuant to which the Manager provides management services thereunder, and
instead will pay such Management Fees to the Holder to make payments against
outstanding amounts hereunder.

 

  19

   



 

ARTICLE V. MISCELLANEOUS

 

5.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

5.2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, facsimile, or electronic mail addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand
delivery, upon electronic mail delivery, or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Borrower, to:

 

1847 HOLDINGS LLC

590 Madison Avenue, 21st Floor

New York, New York 10022

ATTN: Ellery W. Roberts

e-mail: eroberts@1847holdings.com

 

If to the Holder:

 

LEONITE CAPITAL, LLC

1 Hillcrest Center Dr., Suite 232

Spring Valley, NY 10977

ATTN: Avi Geller

e-mail: avi@leonitecap.com

Cc: Siegfied@leonitecap.com

 

  20

   



 

5.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument as originally executed, or if later amended or supplemented, then as
so amended or supplemented.

 

5.4 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act).

 

5.5 Cost of Collection. If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof costs of collection, including attorneys’
fees.

 

5.6 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state and/or
federal courts located in Rockland County, New York. The parties to this Note
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. THE BORROWER
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED HEREBY. The prevailing
party shall be entitled to recover from the other party its reasonable
attorney's fees and costs. In the event that any provision of this Note or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any suit, action or proceeding in connection with this Agreement or
any other Transaction Documents by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law.

 

5.6 Certain Amounts. Whenever pursuant to this Note the Borrower is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Borrower and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Borrower
represents stipulated damages and not a penalty.

 

  21

   



 

5.7 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Borrower
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be
entitled, in addition to all other available remedies at law or in equity, and
in addition to the penalties assessable herein, to an injunction or injunctions
restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing
economic loss and without any bond or other security being required.

 

5.8 Optional Redemption. Notwithstanding anything to the contrary contained in
this Note, provided there is no Event of Default, the Borrower may redeem any
amount outstanding under this Note, prior to the Maturity Date, by making a
payment to the Holder of an amount in cash equal to 115% of the outstanding
principal amount being redeemed under the Note, plus all unpaid interest
thereon; provided, however, that if the prepayment is the result of any of the
occurrence of any of the transactions described in 1.1(c) or (d) then such
prepayment shall be the unpaid Principal Amount plus interest and other amounts
due but without penalty or premium as set forth in this Section 5.8.

 

5.9 Usury. To the extent it may lawfully do so, the Borrower hereby agrees not
to insist upon or plead or in any manner whatsoever claim, and will resist any
and all efforts to be compelled to take the benefit or advantage of, usury laws
wherever enacted, now or at any time hereafter in force, in connection with any
action or proceeding that may be brought by the Holder in order to enforce any
right or remedy under this Note. Notwithstanding any provision to the contrary
contained in this Note, it is expressly agreed and provided that the total
liability of the Borrower under this Note for payments which under New York law
are in the nature of interest shall not exceed the maximum lawful rate
authorized under applicable law (the “Maximum Rate”), and, without limiting the
foregoing, in no event shall any rate of interest or default interest, or both
of them, when aggregated with any other sums which under New York law in the
nature of interest that the Borrower may be obligated to pay under this Note
exceed such Maximum Rate. It is agreed that if the maximum contract rate of
interest allowed by New York law and applicable to this Note is increased or
decreased by statute or any official governmental action subsequent to the date
hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate applicable to this Note from the effective date thereof forward,
unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Borrower to the Holder with respect to indebtedness evidenced by this Note, such
excess shall be applied by the Holder to the unpaid principal balance of any
such indebtedness or be refunded to the Borrower, the manner of handling such
excess to be at the Holder’s election.

 

5.10 Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act, then a liquidated damages charge of 25% of the
outstanding principal balance of this Note at that time, will be assessed and
will become immediately due and payable to the Holder, either in the form of
cash payment or as an addition to the balance of the Note, as determined by
mutual agreement of the Borrower and Holder.

 

  22

   



 

5.11 Terms of Future Financings. Except with respect to a future issuance of
securities the proceeds of which are used to repay this Note in full, so long as
this Note is outstanding, upon any issuance by Borrower or any of its
subsidiaries of any security with any term reasonably believed by Holder to be
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Holder in this
Note, Borrower shall notify the Holder of such additional or more favorable
term. At the Holder’s option, such more favorable term or condition shall become
a part of the Transaction Documents with the Holder. The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, prepayment rate, interest rates,
original issue discounts, share sale price, private placement price per share,
and warrant coverage.

 

5.12 Piggy Back Registration Rights. If the Borrower proposes to register any of
its Common Shares (other than pursuant to a Registration on Form S-4 or S-8 or
any successor form), it will give prompt written notice to the Holder of its
intention to effect such registration (the “Incidental Registration”). Within
ten business days of receiving such written notice of an Incidental
Registration, the Holder may make a written request (the “Piggy-Back Request”)
that the Borrower include in the proposed Incidental Registration all, or a
portion, of the Registrable Securities owned by the Holder. As used herein,
Registrable Securities shall mean the Reserved Amount. In addition, the Borrower
will use its commercially reasonable efforts to include in any Incidental
Registration all Registrable Securities which the Borrower has been requested to
register pursuant to any timely Piggy-Back Request to the extent required to
permit the disposition (in accordance with the intended methods thereof as
aforesaid) of the Registrable Securities so to be registered. Additionally,
Borrower shall include on the next registration statement Borrower files with
SEC (or on the subsequent registration statement if such registration statement
is withdrawn) the Registerable Securities.

 

5.13 Right of First Refusal. If at any time while this Note is outstanding, the
Borrower has a bona fide offer of capital or financing from any third party that
the Borrower intends to act upon, then the Borrower must first offer such
opportunity to the Holder to provide such capital or financing to the Borrower
on the same terms as each respective third party’s terms. Should the Holder be
unwilling or unable to provide such capital or financing to the Borrower within
10 Trading Days from Holder’s receipt of written notice of the offer (the “Offer
Notice”) from the Borrower, then the Borrower may obtain such capital or
financing from that respective third party upon the exact same terms and
conditions offered by the Borrower to the Holder, which transaction must be
completed within 60 days after the date of the Offer Notice. If the Borrower
does not receive the capital or financing from the respective 3rd party within
60 days after the date of the respective Offer Notice, then the Borrower must
again offer the capital or financing opportunity to the Holder as described
above, and the process detailed above shall be repeated. The Offer Notice must
be sent via electronic mail to avi@leonitecap.com.

 

[signature page to follow]

 



  23

   



 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer on the date first written above.

 



1847 HOLDINGS LLC

 

 

 

 

By:

/s/ Ellery W. Roberts

 

Name:

Ellery W. Roberts

 

Title:

Chief Executive Officer

 

 

 

 

1847 GOEDEKER HOLDCO INC.

 

 

 

By:

 /s/ Robert B. Barry

 

Name:

Robert D. Barry

 

Title:

President

 

 

 

 

1847 GOEDEKER INC.

 

 

 

By:

/s/ Robert B. Barry

 

Name:

Robert D. Barry

 

Title:

Chief Financial Officer

 



 

[Leonite Secured Convertible Promissory Note – Signature page]

 



 

24



 